DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190223289 and hereafter Kim) in view of Nishino et al. (US Pub. 20040060666 and hereafter Nishino). 
As per claim 1, Kim teaches (in figures 7-7E) an ultrasonic bonding device comprising: an ultrasonic horn (800) including a press part (831) to be pressed on a laminated portion (overlapping areas of PDO and PD1) of a first flat member (210) and a second flat member (300). 
Kim does not teach a stage for placing the first flat member and the second flat member to be bonded; and wherein the stage includes: a lower-side surface on which the first flat member is to be placed; a higher-side surface positioned higher than the lower-side surface by a predetermined step height and on which the second flat member is to be placed; and a step wall surface positioned in a boundary between the lower-side surface and the higher-side surface.
However, Nishino teaches (in figures 7-8) providing a stage (53) for placing a first flat member (11) and a second flat member (12) to be bonded wherein the stage includes: a lower-
It would have been obvious to one of ordinary skill in the art at the time of filing to include the stage from Nishino in the device of Kim. 
The motivation would have been to reliably press and bond the first flat member and the second flat member as taught by Nishino (see paragraph 117).
As per claim 2, Kim in view of Nishino teaches that the stage (53 from Nishino) further includes: a first fixing means (53b from Nishino) for detachably fixing the first flat member (210 in Kim corresponding to 11 in Nishino) on the lower-side surface (bottom surface of recess 53a from Nishino see paragraph 74 in Nishino) so that an edge of the first flat member is positioned by contacting with the step wall surface so that at least a part of the second flat member (300 in Kim corresponding to 12 in Nishino) is laminated on the first flat member.
Stage 53 in Nishino does not specifically teach a second fixing means for detachably fixing the second flat member on the higher-side surface.
However Nishino teaches (in figure 15) a stage (153) which includes both a first fixing means (153b) for detachably fixing the first flat member (11) on a lower-side surface (bottom of 153a) and a second fixing means (153c and 153d) for detachably fixing the second flat member (12) on a higher-side surface (top of 153) (see paragraph 97).

The motivation would have been to secure the second flat member. 
Regarding the functional limitation “so that an edge of the first flat member is positioned by contacting with the step wall surface” since the structure of the device of Kim in view of Nishino is identical to the claimed structure, the device of Kim in view of Nishino is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”
As per claim 3, Kim does not specifically teach a movement mechanism for relatively moving the ultrasonic horn to the stage; and a control means for controlling the movement mechanism so that the press part of the ultrasonic horn presses the laminated portion at a position corresponding to the step wall surface.
However, Nishino teaches (in figure 2, 3, 7-8, and 10) providing a movement mechanism (83a-c, M10, and M11) for relatively moving a bonding head (83g) to the stage (53) (see paragraphs 78 and 116); and a control means (34) for controlling the movement mechanism so that the press part of the bonding head presses the laminated portion at a position corresponding to the step wall surface (see paragraphs 67 and 116 and figure 8).

The motivation would have been to ensure proper alignment of the bonding head to secure the first and second flat members as taught by Nishino (see paragraph 116). 
As per claim 4, Kim in view of Nishino teaches that the step height (α1 in Nishino) is equal to or less than a thickness of the first flat member (210 in Kim corresponding to 11 in Nishino) (See figure 8 and paragraph 117 in Nishino).
As per claims 5 and 6, Kim in view of Nishino teaches that the movement mechanism (83a-c, M10, and M11 from Nishino) is controlled by the control means (34 from Nishino) so that the press part of the ultrasonic horn (800 in Kim) presses the laminated portion (overlapping areas of PDO and PD1 in Kim corresponding to 11a and 12a in Nishino) positioned on the lower-side surface (lower surface of 53a from Nishino) in a predetermined range from the step wall surface (see figure 7E in Kim and paragraphs 67 and 116 in Nishino).
As per claim 7, Kim teaches (in figures 7-7E) an ultrasonic bonding method comprising the steps of: placing a first flat member (210 see figure 7C), placing a second flat member (300 see figures 7C and 7D) so as to form a laminated portion (overlapping areas of PDO and PD1) constituted by laminating at least a part (PDO) of the second flat member on the first flat member; and pressing a press part (831) of an ultrasonic horn (800) against the laminated portion at a position corresponding to the laminated portion (see figures 7D and 7E).
Kim does not teach preparing a stage including a lower-side surface, a higher-side surface positioned higher than the lower-side surface by a predetermined step height, and a step wall surface positioned in a boundary between the lower-side surface and the higher-side surface; placing a first flat member on the lower-side surface so that an edge of the first flat member is 
However, Nishino teaches (in figures 2, 3, 7-8, and 10)  preparing a stage (53) including a lower-side surface (bottom surface of recess 53a), a higher-side surface upper surface of 53 as shown in figure 8) positioned higher than the lower-side surface by a predetermined step height (α1), and a step wall surface positioned in a boundary between the lower-side surface and the higher-side surface; placing a first flat member (11) on the lower-side surface so that an edge of the first flat member (11a) is aligned to the step wall surface (shown in figure 8); placing a second flat member (12) on the higher-side surface so as to form a laminated portion (overlapping portions of 11a and 12a) constituted by laminating at least a part of the second flat member on the first flat member; wherein the laminated portion corresponds to the step wall surface (shown in figure 8) (see paragraphs 114 and 116-117). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method Kim to include the stage and method of loading thereof from Nishino. 
The motivation would have been to reliably press and bond the first flat member and the second flat member as taught by Nishino (see paragraph 117).
As per claims 8, Kim teaches (in figures 7-7E and 8A) that a first metal (PD1 see paragraph 137) is formed on a surface of the first flat member (210) to be laminated with the second flat member (300), a second metal (PD2 see paragraph 137) is formed on a surface of the second flat member to be laminated with the first flat member, and the first metal and the second metal are ultrasonically solid-phase bonded (see paragraph 97) in the laminated portion to be contacted with the press part (830) of the ultrasonic horn (800) (see paragraphs 135 and 137).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871